 -EASTERN METAL PRODUCTS CORPORATION239In this quoted passage, and elsewhere in that case, it was made clearthat strict adherence to the Standards established for craft severancewould be demanded, and, generally that representation on a pure craftbasiswould take precedence over - representation departmentally."These criteria, in my opinion, have been disregarded in the majorityholding here. - Moreover, I view the present holding unwise not onlybecause it encourages" successive fra'ctionalizing of existing harmoni-ous bargaining relationships, but as providing an open door to craftunions to abuse the Board's severance standards by utilizing an ex-tent-of-organization technique, where indeed such maneuvering wouldnot be sanctioned-in comparable circumstances involving requests fororiginal reprosentation.13Thus a department may now be taken outpiecemeal-first the craftsmen of whose vote the union is presumablymore certain as a craft-unit, and later, the noncraft employees who canbe found to form a department with the, craftsmen. I am concernedwith the preservation of the right of a craft to separate representa-tion, and the, essence of such a right existing in the traditionallyunique interests of the craft.Consequently, as I see the problem, thereis nothing in the long run which would be more destructive of the re-spect for craft rights than to dilute the craft, and its special interests,as in the manner produced by the instant majority decision-albeit thecraft union here involved has petitioned for this dilution.Such rulings on severance questions as the majority has made here,in my judgment, effectively impair the integrity of theAmerican Pot-ashdoctrine, the constancy of which, as originally written, I regard asof vital importance in assuring stable industrial relations. I wouldaccordingly deny the request for severance of the noncraftsmen, anddismiss the petition.v See my dissenting opinion in A.P. Oontrois Corp.,108 NLRB 593.33 See, e. g.,United Insurance Company;108 NLRB 843,848;The Murray Company ofTeas Inc-,107 NLRB 1571. See also Section 9 (e) (5) of the Act, which provides thatin determining the appropriateness of units, "the extent to which the einpIoyees haveorganized shall not be controlling."Eastern Metal Products CorporationandInternational Union ofElectrical,Radio and MachineWorkers, CIO, Petitioner.CaseNo.RC-7.94 October 6, 1955SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election dated April 19,1955,1 an election by secret ballot was conducted on May 11, 1955, underthe direction and supervision of the Regional Director for the SecondSNot reported in printed volumes of Boars Decisions and- Orders.114 NLRB No. 56. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDRegion, among the employees in the unit found appropriate. There-after, a tally of ballots was furnished the parties showing that out of432 voters casting valid ballots, 200 voted for the Petitioner, 225 votedfor United Electrical, Radio and Machine Workers of America, Local419, and 7 voted against the participating labor organizations.Fourvoid ballots were cast and one was challenged.The challenged ballotwas not sufficient to affect the results of the election.On May 13, 1955, the Petitioner filed timely objections to conductaffecting the results of the election.The Regional Director investi-gated the objections and, on July 25, 1955, duly served upon the partieshis report on objections in which, except as to one of the allegationsappearing in the Petitioner's first objection, he found that the objec-tions were without merit and recommended that they be overruled.As no exceptions have been filed to these recommendations of dismissalby the Regional Director, we hereby adopt such recommendations.In its objection No. 1, the Petitioner alleged, in part, that the UE'slocal president, Nat Jordan, an employee of the Employer, circulatedthroughout the plants during the 3 days before the election, elec-tioneering on company time in behalf of the UE. The Regional Di-rector found that Jordan did in fact go throughout the Employer'splants on 3 days before the election, including the 24-hour period im-mediately preceding the election, and that he interviewed a numberof employees in the plants while they were working at their jobs.Jordan's absence from his own job was with permission of the Em-ployer, given to enable him to conduct union business such as bringingunion dues books up to date and handling grievances.He was paidfor such time by the UE,2 and not by the Employer. The RegionalDirector found that there was a dispute as to the number of employeeswhom Jordan thus interviewed on company time and whether duringthe course of such interviews Jordan engaged in electioneering, andhe recommended that a hearing be held to resolve this dispute. TheUE filed timely exceptions to this recommendation.Upon consideration of the facts adduced by the Regional Director,we find merit in the exceptions.There is no showing that the Em-ployer was responsible for, or aware of, any electioneering in whichJordan may have engaged in the plant.'Nor does it appear thatJordan engaged in talks of a restraining or coercive nature.His elec-a The UE was the incumbent representative,and party to a collective-bargaining contractwith the Employer3It does not appear to be contended that the Employer granted either union a favoredopportunity for campaigning in the plant.Moieover, it affirmatively appears that theEmployer sought to prevent election campaigning on its premises during working hours.Thus the Employer informed the UE by a letter dated 6 days before the election that itwould at that time permit only one organizer to enter the plant under the visitationprovisions of the UE's current contract;that it would not permit any of the organizers todiscuss the election campaignon company property,and that it would not permit anyemployee toengage in campaigning during working hours. -KRAMBO FOOD STORES, INO.-241tioneering,if such it was, consisted solely of individual interviewswith ,employees at their places of work.The interviews-,were brief,inmost instances apparently not more than 3 to 5 minutes.As it does'not appear that Jordan's activity contravened,the Board'sPeerlessPlywood4or other rules governing election campaign activity,-we=shale also overrule this objection of the Petitioner.'Accordingly, astheIThhas received a majority of the valid ballots cast in the election,we shall certify it as bargaining representative.[TheBoard certified United Electrical, Radio and Machine Workersof-;4merica, Local 419, as the collective-bargaining representative of-the-employees of the Employer in the unit found appropriate.4 Peerless Plywood Company,107 NLRB 427, 430.8The Board has recently held that an Employer's conduct of individual interviews withemployees at their,places of" work is not ground for setting aside an election.Mall ToolCompany,112 NLRB 1313.See alsoPhelps-Dodge_Copper Products Corporation,111NLRB 950;Comfort Slipper Corporation,112 NLRB 183. But cf.:Oregon FrozenFoodsCompany,113 NLRB 881;RibletWelding and Mfg. Corp.,112 NLRB 712;EconomicMachiliery Company, Division of George J. Meyer ManufacturingCo., 111 NLRB 947.Krambo Food Stores,Inc.andDorothy L.Grantham and MaxineLightnerAllied Independent Union,CUAandDorothy_L. Grantham andMaxine Lightner.CasesNos. 13-CA-1639 -(a,) and 13-CA-1639 (b);13-CB-28I (a) and 13-CB-284 (b).October 7,1955DECISION AND ORDEROn October 185, 1954, Trial Examiner Arthur E. Reyman'issued hisIntermediate Report in the above-entitled proceeding, finding that the"Respondents had engaged in the unfair labor practices alleged in-thecomplaint and recommending that they cease and desist therefrom andtake certain affirmative action,' as set forth in the copy of the Interme-diateReport attached hereto.Thereafter, - both Respondents' filedexceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. "Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in this case,and finds merit in the exceptions filed by. the Respondent Company,and, accordingly, adopts the, Intermediate Report only to the extentconsistent herewith.1.We find that the Respondent _ Company is engaged in commercewithin' the meaning of the Act and that it will effectuate the purposesof the Act for the Board to assert jurisdiction over its operations. Inasserting jurisdiction, however, we do not, adopt the reasons urged114 NLRB No., 55.